Case 3:17-cv-03200-N-BT Document 355 Filed 02/05/20             Page 1 of 1 PageID 13504



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

LEAF TRADING CARDS, LLC                          §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §   Civil Action No. 3:17-CV-3200-N-BT
                                                 §
THE UPPER DECK COMPANY,                          §
                                                 §
       Defendant.                                §

                                          ORDER

       This Order addresses Defendant The Upper Deck Company’s (“Upper Deck”)

motion to bifurcate and set order of proof [342]. While the Court has discretion to bifurcate

trials under Federal Rule of Civil Procedure 42(b), the Court declines to bifurcate Upper

Deck’s claims from Plaintiff Leaf Trading Cards, LLC’s claims. See FED. R. CIV. P. 42(b).

Accordingly, the Court denies Upper Deck’s motion to bifurcate. The Court will address

the order of proof at the pretrial conference.



       Signed February 5, 2020.




                                                         ___________________________
                                                                David C. Godbey
                                                           United States District Judge




ORDER – SOLO PAGE
